Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Case: 1:19-mc-00098

IN RE SUBPOENA DUCES TECUM Assigned To : Jackson, Ketanji Brown

Assign. Date : 6/6/2019

TO VERIZON WIRELES ipti
O O LESS Description: MISC

 

WILLIAM ALEXANDER’S MOTION TO QUASH SUBPOENA AND MOTION FOR
PROTECTIVE ORDER FOR PERSONAL PHONE AND TEXT RECORDS

William Alexander (“Alexander” or “Petitioner”), by his undersigned counsel, moves
pursuant to Fed. R. Civ. P. 45(d)(3) for an order quashing a subpoena dated May 13, 2019 seeking
his personal phone and text records (the “Subpoena”), and moves pursuant to Fed. R. Civ. P. 26(c)
for a protective order protecting his records, or alternatively for the subject subpoena to be
modified pursuant to Fed. R. Civ. P. 45(d)(3).' In support hereof, Alexander states as follows:

Background

1, Verizon Wireless was served with the Subpoena in connection with a civil action
currently pending in the United States District Court for the District of Maryland, captioned:
Hispanic National Law Enforcement Association NCR, et al., v. Prince George's County
Maryland, et al., (Civil Action No. 8:18-cv-03821 TDC) (the “Underlying Action”). Plaintiffs in
the Underlying Action (fifteen current and former Prince George’s County police officers, and two
organizations purporting to represent Prince George’s County police officers) served the
Subpoena. Defendants in the Underlying Action are Prince George’s County and several

individual officers.

 

: A copy of the Subpoena is attached as Exhibit 1 hereto and redacted fol E: | VE D
concerns.
JUN 06 2019

Clerk, U.S. District and

Bankruptcy Courts
Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 2 of 9

2. The Underlying Action is an employment discrimination matter in which the
Plaintiffs (Respondents in this proceeding) have asserted claims for racial discrimination and
retaliation under the First and Fourteenth Amendments to the U.S. Constitution and Title VII of
the Civil Rights Act of 1964.

3. Alexander is not a party to the Underlying Action. He is a sworn police officer
holding the rank of Major in the Prince George’s County Police Department. Verizon Wireless is
also not a party to the Underlying Action.

4. The Subpoena served on Verizon Wireless seeks the phone and text records
associated with eleven (11) telephone numbers, including Alexander’s number.? The Subpoena
seeks all “records relating to the phone numbers,” including the “time, date, duration, and
destination/origin phone number for all incoming/outgoing calls, and the time, date
destination/origin phone number, and content for all text messages,” from January 1, 2016, to the
present. (Ex. 1; emphasis added.) The (XXX) XXX-1297 number is Alexander’s personal phone
number associated with a cell phone that he personally owns and pays all monthly charges.

5. Alexander is only mentioned in the Amended Complaint twice. See ECF 54, Am.
Compl. at ¥ 107, 111.7 Specifically, the Amended Complaint alleges that more than three years
ago, in June 2015, April 2016, or May 2016, Plaintiff Joseph Perez complained to Prince George’s
County Police Department management about “unethical conduct” by Alexander and another
officer. Id. at { 107. There is no description provided as to what unethical conduct Alexander was

alleged to have committed, how that conduct affected Plaintiff Perez, or what relevance the alleged

 

2 Alexander received notice of the Subpoena when he received a letter from Verizon

Wireless. A copy of the letter is attached as Exhibit 2 and has been redacted for privacy
concerns,
3 ECF citations refer to the docket in the Underlying Action.

1
Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 3 of 9

conduct has to the Underlying Action. Id, Later mentioned in the Amended Complaint, Plaintiff
Perez claims that within a short period after filing an EEOC complaint he was advised that he was
being transferred out of Internal Affairs to Planning and Research, whereby he would be reporting
to Alexander, and that this was inappropriate as Plaintiff Perez had previously alleged the
aforementioned unethical conduct by Alexander.

6. Again, the Amended Complaint does not provide any detail regarding the alleged
unethical conduct and amounts to a bald assertion. Further, there is no description of how this
alleged unethical conduct affected Plaintiff Perez, whether Alexander played any role in the
transfer from Internal Affairs to Planning and Research, and, most notably, there is no allegation
that Plaintiff Perez had any issues with Alexander once Plaintiff Perez began reporting to
Alexander.

7. There are no allegations in the Amended Complaint that Plaintiff Joseph Perez ever
attempted to contact Alexander on the phone number that is the subject of the Subpoena.

8. As addressed below, the Subpoena’s request for all of Alexander’s personal
phone and text records since 2016 should be quashed, or in the alternative, a Protective Order
issued, or the Subpoena’s scope modified. The Subpoena seeks entirely irrelevant information

for a three-and-a-half-year period of time, is not proportional to the needs of the case, and is
overboard. Moreover, Petitioner asserts it was issued for the improper purpose of harassing and
invading Alexander’s privacy.
Applicable Law‘
9. Fed. R. Civ. Pro. 45(d)(3)(A) requires a court to quash or modify a subpoena that

“requires disclosure of privileged or other protected matter,” or “subjects a person to undue

 

4 Unless stated otherwise, internal citations and quotations are omitted.

2
Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 4 of 9

burden.” Further, because the scope of discovery under a subpoena is the same as the scope of
discovery under Fed. R. Civ. Pro. 26, a subpoena may also be quashed for failing to comply with
Rule 26. See Coleman v. District of Columbia, 275 F.R.D. 33, 36-37 (D.D.C. 2011) (“I]t is
settled that a subpoena is limited in scope by Rule 26(b)(1) of the Federal Rules of Civil

Procedure”); Cook v. Howard, No. 11-1601, 2012 WL 3634451, at *6 (4th Cir. Aug. 24, 2012)

 

(per curiam) (“Although Rule 45(c) sets forth additional grounds on which a subpoena against a
third party may be quashed[,] ... those factors are co-extensive with the general rules governing all
discovery that are set forth in Rule 26.”).

10. In addition to moving to quash, a person served with a subpoena may move for a
protective order under Fed. R. Civ. Pro. 26(c), and “under Rule 26(c), a court may make any order
which justice requires to protect a party or person from annoyance, embarrassment, oppression, or
undue burden or expense upon a showing of good cause.” W. Bay One, Inc. v. Does 1-1,653, 270
F.R.D. 13, 14 (D.D.C. 2010). Whether a discovery request is oppressive or imposes an undue
burden is determined by balancing the party’s need for the discovery against the potential hardship
to the subject of the subpoena. Id. In determining whether there is an “undue burden,” a court
examines “relevance, the need of the party for the documents, the breadth of the document request,
the time period covered by it, the particularity with which the documents are described and the
burden imposed.” Id.

Argument
The Subpoena is Overbroad and Seeks Irrelevant Information.
11. |The Subpoena should be quashed because it is immensely overbroad and not

reasonably calculated or limited to obtain potentially relevant information. The Subpoena is
 

 

Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 5 of 9

nothing short of a fishing expedition intended to harass and annoy Alexander, a non-party, through
the invasion of his privacy through his personal phone and texting records.

12. “A subpoena imposes an undue burden on a party when a subpoena is overbroad.”
In re Subpoena Duces Tecum to AOL, LLC, 550 F. Supp. 2d 606, 612 (E.D. Va. 2008). A
subpoena is overbroad if it is not reasonably limited or tailored to the pleaded claims or defenses.
Sirpal v. Fengrong Wang, No. CIV. WDQ-12-0365, 2012 WL 2880565, at *5 (D. Md. July 12,
2012). “For example, a request for ‘all copies of e-mails sent or received by anyone with no
limitation as to time or scope’ is usually overbroad.” Id.

13. Here, Respondents’ request for the records of all of Alexander’s incoming and
outgoing telephone calls to a// people, and the contents of all of his text messages to all people,
for a period covering more than three years (since January 1, 2016), is grossly overbroad, because
among other things, “it does not limit the [requested phone or text records] to [those containing]
subject matter relevant” to the underlying action. In re Subpoena Duces Tecum to AOL, 550 F.

| Supp. 2d at 612 (quashing subpoena for being overbroad). There is no subject-matter limitation
at all contained in the Subpoena. For example, there is no limitation tailored to the alleged
unethical conduct by Alexander, nor even a limitation for calls and texts to and from Joseph Perez’s
phone number(s), if any exist. See Arndt v. Ford Motor Co., No. 2:15-CV-11108, 2016 WL
1161444, at *4 (E.D. Mich. Mar. 24, 2016) (quashing phone records request to Verizon Wireless
for “all” phone numbers and text messages as overbroad and “not proportional to the needs of

[that] case”; future subpoena could only seek text messages exchanged between Plaintiff and his

supervisor for a limited time period).
 

 

Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 6 of 9

14. Briefly mentioning Alexander’s name in an 80-page pleading, in relation to an
alleged and unproven occurrence well over three years ago, simply does not merit the production
of three-and-a-half years of his personal phone and texting records.

15. Additionally, to the extent Respondents are seeking Alexander’s phone or text
records with Plaintiff Joseph Perez (if any exist), such records can be obtained from Respondent
Joseph Perez himself. There is no need to invade Alexander’s privacy. See Fed. R. Civ. P.
26(b)(2)(C) (“On motion or on its own, the court must limit the frequency or extent of discovery
otherwise allowed by these rules ... if it determines that the discovery sought ... can be obtained
from some other source that is more convenient, less burdensome, or less expensive....”); see also
Sirpal, 2012 WL 2880565 at *6 (quashing subpoena for phone records because no “‘substantial
need” for dismissed party’s phone records where Sirpal’s phone records were sufficient for
remaining claims); HDSherer LLC v. Nat. Molecular Testing Corp., 292 F.R.D. 305, 308 (D.S.C.
2013) (quashing subpoena for documents from non-parties where same information was in
Defendant’s possession).

16. Respondents’ request for more than three years of records of “all
incoming/outgoing calls” and “the content for all text messages,” without any subject-matter
limitation tying the request to the claims and defenses in the Underlying Action, is facially
demonstrative of an intent to annoy and harass Alexander. See Sharp v. Baltimore City Police
Dep’t, No. CIV. CCB-11-2888, 2013 WL 937903, at *3 (D. Md. Mar. 1, 2013) (quashing subpoena
for phone records where the “defendants seem engaged in an attempt to uncover ‘dirt’ on the
plaintiff, rather than truly to investigate the facts relevant to the May 2010 incident.”).

Il. The Court Should Enter a Protective Order for Alexander’ Phone and Text Records.

17. This Court should also enter a protective order for Alexander’s phone and text
Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 7 of 9

records, prohibiting Respondents from seeking them in the future. There is good cause to protect
Alexander’s personal records. Phone records and text messages can reveal private information
about a person that have no connection to the Underlying Action. Text messages, for example,
frequently contain deeply intimate conversations with family members, friends, and others.
Moreover, call records can be used to discover private, personal matters such as Alexander’s
health care providers, political affiliations, businesses he visits, medical appointments he made,
places of worship, etc.> In particular, Alexander receives medical information and alerts from his
pharmacy regarding prescriptions, and directly texts medical providers such as his eye doctor.
None of this information has any relevance to the Underlying Action, yet all of it would be
disclosed to Respondents if the Subpoena is not quashed and a protective order is not entered.
Conclusion

WHEREFORE, for all of the foregoing reasons, Alexander respectfully requests that the
Court quash the Subpoena and prevent Verizon Wireless from disclosing his personal cell phone
and text records.

Undersigned counsel further submits this motion pursuant to Fed. R. Civ. P. 45(f) as,
although counsel is not a member of the District of Columbia bar, he has been admitted to practice
in federal courts in the State of Maryland, and the subject subpoena in the Underlying Action was
filed in the United States District Court for the District of Maryland. This motion has been filed in
the United States District Court for the District of Columbia as, per the subpoena, the District of

Columbia is the district where compliance is required. See Fed. R. Civ. P. 45(d)(3).

 

5 This is especially true here where the Respondents are police officers with enhanced

abilities to track information about other people.

6
Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 8 of 9

Dated: June 6, 2019 Respectfully submitted,

ttle dlo,/

Payfick J. McAndrew, Esq. [Bar No. 13434 (MD)]
Offices of Patrick J. McAndrew, LLC

6305 Ivy Lane

Suite 408

Greenbelt, MD 20770

Tel.: (301) 220-3111

Fax: (301) 220-3843

pmcandrew@mzmlaw.net

Member of the bar of the State of Maryland, and

of the District Court for the District of
Maryland.

CERTIFICATION OF NO DISCIPLINARY ACTION

I HEREBY CERTIFY that I have never been disciplined by any bar association of any

State, district, or other governing entity.

K tor bifbon/

“pe J. McAndrew
Case 1:19-mc-00098-KBJ Document1 Filed 06/06/19 Page 9 of 9

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 6th day of June 2019, a copy of the foregoing non-
party William Alexander’s Motion to Quash Subpoena and Motion for Protective Order for
Personal Phone and Text Records was served via First Class Mail, postage pre-paid on:

Dennis A Corkery

Washington Lawyers Cmte for Civil Rights and Urban Affairs
11 Dupont Cir NW Ste. 400

Washington, DC 20036

Tel: (202) 319-1000

Fax: (202) 319-1010

dennis corkery@washlaw.org

Deborah A Jeon

American Civil Liberties Union of Maryland Foundation
3600 Clipper Mill Rd Ste. 350

Baltimore, MD 21211

Tel: (410) 889-8555

Fax: (410) 366-7838

jeon@aclu-md.org

John Arak Freedman

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue NW
Washington, DC 20001

Tel: (202) 942-5316

Fax: (202) 942-5999
John.Freedman@arnoldporter.com

CLL [Ul

Raa J. McAndrew [
